Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/28/2020 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 10, 14, 17, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bakshi (US 20130030934), in view of Dominguez (US 20030200184) and Leevending (US 20140149294) and McDowell (US 20090260064). 
Regarding claim 1 and 10, Bakshi discloses a method comprising: 
 2receiving, at a server computer, information for a portable device that 3includes a mobile device identifier (Para. 30, 100 is communicated over network 210 to network 101, with MSC identification for MSC 202 for inclusion in structure 205);  
4storing, by the server computer, the information for the portable device 5that includes the mobile device identifier in a database associated with the server 6computer (Para. 43, Database 540 stores numbers of credit cards issue by 504);  
7receiving, by the server computer, transaction data from an access device Sfor a transaction conducted at the access device (Para. 35, POS merchant 502 submits authorization request 522 to entity 504);  
9determining, by the server computer, from the transaction data that the 10transaction is associated with the portable device (Para. 24, Provider 106 uses serialized equipment associated with mobile subscriber terminal 100 to identify subscriber terminal 100); 
(Para. 35, 522 includes location information for the POS merchant 502 with credit card information transaction sent to authorization entity 504);  
12determining, by the server computer, a location of a mobile device 13associated with the mobile device identifier (Para. 41);  
14determining, by the server computer, that the location of the mobile device 15matches the location of the access device (Para. 41, verification entity 505 sends user location verification 529 to authorization entity 504 including whether the mobile subscriber terminal associated with the credit card and card user 501 is proximate the location merchant 502); 
Bakshi fails to disclose 16marking, by the server computer, the stored information for the portable 17device as authentication verified in response to determining that the location of the mobile device matches the location of the access device.  However, Dominguez teaches that an authentication server can use and store a cardholders transaction data and signature (Para. 83) and the cardholders authentication verification value (AVV) for purposes of authentically verifying the customer during the transaction (Para. 83; Para. 91 notes that merchant plug-in software 114 (which is mis-numbered) searches for a card range entry that corresponds to PAN at various locations; Also, Para. 93 ). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Bakshi with the teaching of Dominguez to allow for authenticated transactions by a customer, enabling the customer the ability to re-register an accont and create a new password for future online purchases (Para. 83). 
Bakshi fails to disclose receiving, at the server computer, second transaction data for a second transaction conducted via a transactor server computer using the portable (108) that receives credential information (Para. 34 & 35) and determines that the transaction data is affiliated with a specific user (User device 102 or at authentication device 104), and marks the information as authentication verified (verified after authentication 106 sends unique URL to user device 102 after user enters PIN).
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Bakshi with the Leevending.  Doing so allows the merchant to interact with the authorization process for the transaction to ensure greater security for the merchant and user prior to the transaction approval. 
Modified Bakshi fails to disclose sending a message to the transactor server computer or to an issuer indicating an status of the portable device as authentication verified.  However, McDowell teaches alerting a merchant that a user has been verified after verification has occurred (Para. 56). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Bakshi with the verification alert of McDowell.  Doing so adds greater security to the transaction process as the merchant will then know who has been verified prior or during transaction. 
Regarding claim 10, the claim recites a processor, and a non-transitory computer readable medium coupled with the processor, the computer readable medium comprising 
Regarding claims 5 and 14, modified Bakshi disclose where determining the location of the 2access device includes determining the location of the access device from location 3information included in the transaction data (Para. 35, Request 522 includes location information for POS merchant 502 in addition to credit card transaction information that is normally sent to entity 504).
Regarding claims 8 and 17, modified Bakshi discloses determining the location of the 2mobile device includes utilizing location technology to determine the geographical 3position of the mobile device (Para. 33, coordinate 402 may be GPS coordinate received directly from mobile terminal 100).
Regarding claims 23 and 26, modified Bakshi discloses where the second transaction is a remote transaction, and the transactor server computer is a merchant computer (Leevending, transaction is remote and acquisition server is a merchant computer).
Regarding claims 24 and 27, modified Bakshi fails to disclose where sending the message to the transactor server computer or the issuer computer indicating the status of the portable device as authentication verified includes sending a digital certificate to the transactor server computer or the issuer computer.  Official notice is hereby taken that the concept of sending a digital certificate between devices and a server when verified is old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Bakshi with the digital certificate verification process.  Doing so further increase security between devices, and enhances the trustworthiness of the transaction. 
Claims 4, 9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bakshi (US 20130030934), in view of Dominguez (US 20030200184) and Leevending (US 20140149294) and McDowell (US 20090260064), as applied to claims 1 and 10 above, further in view of Brand (US 20150006392). 
Regarding claims 4 and 13, modified Bakshi fails to disclose 2generating and storing the digital certificate.  However, Brand discloses, generating, by the server computer, a digital certificate indicating that the 3status of the portable device is authentication verified (Para. 62, digital certificate between 1060 and 1070 is established and indicates verification); and 4storing, by the server computer, the digital certificate in the database 5associated with the server computer (Para. 62, Stored in 1100).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Bakshi with the authentication through digital certificate of Brand in order to increase security measures to ensure safe transactions with the customer deice to the transactor device, while enhancing proper PKI protocols (Para. 62), and well as storing the authentication of registered users in the database for later use (Para. 62). 
Regarding claims 9 and 18, modified Bakshi fails to disclose indicating 3that the stored information for the portable device is not yet authentication verified.  However, Brand discloses storing the information for the 2portable device that includes the mobile device identifier further comprises indicating 3that the stored information for the portable device is not yet authentication verified (Para. 62, 1090 for verification purposes, Para. 12, Ability to verify each authorization result, which would mean that it can verify those authenticated, and not authenticated; Para. 13, Transmitting verification to host; By not transmitting authentication results, the portable device is not yet verified).
. 
Claims 6, 7, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakshi (US 20130030934), in view of Dominguez (US 20030200184) and Leevending (US 20140149294) and McDowell (US 20090260064), as applied to claims 1 and 10 above, further in view of Xia (US 20110191252).  
Regarding claims 6, 7, 15 and 16, modified Bakshi fails to disclose determining the location of the 2mobile device includes sending a message to the mobile device requesting information 3to confirm the location of the mobile device.  However, Xia discloses determining the location of the 2mobile device includes sending a message to the mobile device requesting information 3to confirm the location of the mobile device (Para. 72, Payers bank server 716 send request to the payer device 710 and waits for the payers conformation before it releases the funds and completes the transaction). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to combine Bakshi and Xia’s teaching for requesting location information for a recent transaction in order to strengthen the information security of the transaction between the server and transaction device. 
Regarding claim 19, modified Bakashi fails to disclose where the access device is an 2electronic cash register.  However, Xia discloses an electronic cash register for the POS (Para. 29, Cash register). 
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barton (US 20160292688) discloses a payment system between consumer device and merchant system with a merchant server, for authentication of transactions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/            Examiner, Art Unit 3691